Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-20 are found to be allowable. Claims 1-20  are considered allowable since no prior art reference, before the effective filing date of the claimed invention,  alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves a method or a device for predicting a time when another device will be available, and transmit information to that device at that particular time.  The prediction involves machine-learning of the “radio frequency metrics” (i.e., signal quality) and “availability metrics” of the particular device, and the one or more other devices.  The predicted time is selected based on one or more “scores” generated from the timing offsets between the various “radio frequency metrics” and “availability metrics” of the particular device and other devices.
There are prior art of record, in combination, teaches some elements of the independent claims, such as:  Rydén (US Patent Application Publication, 2022/0217556), which teaches predicting a signal quality of a device at a future time instance; Mydeen A (US Patent Application Publication, 2018/0097899), which teaches predicting when a messaging client will be available based on some score or confidence threshold; and Duan (US Patent Application Publication, 2022/0109957), which teaches determination of time offset/differential between time-of-arrival of DL-PRS (positioning reference signal) and uplink SRS (sounding reference signal), for positioning determination purposes.  However, the combination of the prior art references does not teach determining the timing offsets used for the purpose of data modeling to predict future “available time” for a device.  Therefore, the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416   
/SAI AUNG/Primary Examiner, Art Unit 2416